DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7 are objected to because of the following informalities:  claim 1, line 1, change “power a” to --power to a--; claim 7, last line, change “covering” to --coverings--.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “door” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: change “a door” to --a removable cover--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power supply" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is vague and indefinite because the limitation “a door” recited in line 5 does not tie in with any structural limitations in the claims.
Claim 1 is vague and indefinite because the specification and the drawing do not disclose the limitation “a door” recited in line 5 (NOTE: for purpose of examination, Examiner interprets as any removable wall or panel or member).
Claim 1, it is unclear if “line-voltage” recited in line 8 is a new line-voltage or a repeat of “line-voltage” recited in line 6.
	Claim 1, it is unclear if “low-voltage” recited in line 10 is a new low-voltage or a repeat of “low-voltage” recited in line 6.
	Claim 1, it is unclear if “a plurality of motorized architectural-structure coverings” recited in line 10 is a new plurality of motorized architectural-structure coverings or a repeat of “a plurality of motorized architectural-structure coverings” recited in line 2.
Claim 2, it is unclear if “line-voltage” recited in line 2 is a new line-voltage or a repeat of “line- voltage” recited in claim 1.
Claim 6 recites the limitation "said plurality of barrel connectors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, it is unclear if “one or more motorized architectural-structure coverings” recited in line 1 is a new one or more motorized architectural-structure coverings or a repeat of “one or more motorized architectural-structure coverings” recited in claim 11.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing an electronic circuity and converting line-voltage to low-voltage via the electronic circuitry.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski et al. (US 6,755,230) in view of Byrne et al. (US 10,263,373).
In regard to claims 1, 7, Ulatowski et al. discloses a power supply unit 76’ arranged and configured to supply low-voltage power to a motorized architectural-structure covering 10, each of the motorized architectural structure covering 10 including a motor 56, 58 for moving a covering 20 between an extended position and a retracted position, the power supply unit 76’ comprising:
a housing (see fig. 7) including an outer surface (see fig. 7), a door (this feature is seen to be an inherent teaching of that device since the electronic circuitry is disclosed in the internal component and it is apparent that some type of removable door must be present in order to access the internal component) and an internal compartment (see fig. 7) including electronic circuity (see fig. 7) for converting line-voltage to low-voltage;
a power connector (see illustrated drawing below) accessible through said outer surface of said housing for receiving line-voltage; and
a low-voltage connector (see illustrated drawing below) accessible through said outer surface of said housing for supplying low-voltage to the motorized architectural-structure covering 10.
However, Ulatowski et al. does not disclose the power supply unit 76’ having a plurality of low-voltage connectors for supplying low-voltage power to a plurality of motorized architectural-structure coverings.
Byrne et al. discloses the power supply unit 10 having a plurality of low-voltage connectors 12b, 12c for supplying low-voltage power to a plurality of electronic devices.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Ulatowski et al. by constructing the power supply unit as disclosed by Byrne et al. in order to provide a versatile power supply unit which could supply low-voltage power to more than one devices.
In regard to claim 2, Ulatowski et al. discloses the power connector is a plug arranged and configured to receive a power cord 74, said power cord 74 being arranged and configured to connect to an electrical outlet for supplying line-voltage to said power supply unit 76’.

In regard to claim 3, Ulatowski et al. discloses the power supply unit 76’ includes an opening (this is inherent of the device) formed in a bottom surface (see illustrated drawing below) thereof, said power connector being accessible through said opening formed in said bottom surface.

In regard to claims 4-6, Ulatowski et al. as modified by Byrne et al. has been discussed above.
Ulatowski et al. as modified by Byrne et al. discloses the low-voltage connector extends through a top surface of the housing.
The recitation that the low-voltage connector is a male connector or barrel connector has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

In regard to claims 8, 9, Ulatowski et al. as modified by Byrne et al. has been discussed above.
Ulatowski et al. as modified by Byrne et al. discloses wherein coupling one motorized architectural-structure covering 10 to said power supply unit 76’ comprises running a cable between said power supply unit 76’ and said one motorized architectural-structure covering 10, wherein each cable includes:
a first end having a first connector for coupling to said low-voltage connector of said power supply unit 76’; and
a second end having a second connector arranged and configured to couple to a connector 66 (see fig. 4) associated with said motorized architectural-structure coverings 10.
However, Ulatowski et al. as modified by Byrne et al. does not disclose said first connector and said second connector include same gender connectors.
Official Notice is taken that both the concept and the advantages of providing an adapter cable having connector at each opposite ends which include same gender connectors or same type of connectors are well known and expected in the art (See US 2018/0287315 A1 and US 20150079838 A1).

In regard to claim 10, Ulatowski et al. as modified by Byrne et al. has been discussed above.
Ulatowski et al. as modified by Byrne et al. discloses wherein the power supply unit 76’ is arranged and configured so that all internal connections between said power connector and said plurality of low-voltage connector is performed in a factory so that an installer does not need to access said internal components.

In regard to claim 11, Ulatowski et al. discloses a method of supplying power to one motorized architectural-structure covering 10, the method comprising:
coupling a power supply unit 76’ to a wall (col. 9, lines 1-3);
coupling a power cord 74 to an electrical outlet (col. 9, lines 6-8) positioned in said wall and to a power connector (see illustrated drawing below) accessible through an outer surface of said power supply unit 76’ for supplying line-voltage to said power supply unit 76’; and
coupling one motorized architectural-structure covering 10 to said power supply unit 76’ via a low-voltage connector (see illustrated drawing below) accessible through said outer surface of said power supply unit 76’ for supplying low-voltage to said one motorized architectural-structure covering 10.
However, Ulatowski et al. does not disclose the power supply unit 76’ having a plurality of low-voltage connectors.
	Byrne et al. discloses the power supply unit 10 having a plurality of low-voltage connectors 12b, 12c.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Ulatowski et al. by constructing the power supply unit as disclosed by Byrne et al. in order to provide a versatile power supply unit which could supply electrical power to more than one devices.

	In regard to claim 12, Ulatowski et al. discloses the power supply unit 76’ includes an opening (this is inherent of the device) formed in a bottom surface (see illustrated drawing below) thereof, said power connector being accessible through said opening formed in said bottom surface.

	In regard to claims 13 and 14, Ulatowski et al. as modified by Byrne et al. has been discussed above.
Ulatowski et al. as modified by Byrne et al. discloses wherein coupling one motorized architectural-structure covering 10 to said power supply unit 76’ comprises running a cable between said power supply unit 76’ and said one motorized architectural-structure covering 10, wherein each cable includes:
a first end having a first connector for coupling to said low-voltage connector of said power supply unit 76’; and
a second end having a second connector arranged and configured to couple to a connector 66 (see fig. 4) associated with said motorized architectural-structure coverings 10.
However, Ulatowski et al. as modified by Byrne et al. does not disclose said first connector and said second connector include same gender connectors.
	Official Notice is taken that both the concept and the advantages of providing an adapter cable having connector at each opposite ends which include same gender connectors or same type of connectors are well known and expected in the art (See US 2018/0287315 A1 and US 20150079838 A1).

In regard to claim 15, Ulatowski et al. discloses wherein coupling a power cord 74 to an electrical outlet and coupling one motorized architectural-structure covering 10 to said power supply unit 76’ are performed by an installer without accessing internal components of said power supply unit 76’.

[AltContent: textbox (bottom surface)][AltContent: connector][AltContent: textbox (low voltage connector)][AltContent: connector][AltContent: textbox (power connector)][AltContent: connector]
    PNG
    media_image1.png
    488
    449
    media_image1.png
    Greyscale





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
6/3/2022

/THO D TA/Primary Examiner, Art Unit 2831